Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2020 has been entered.

Claims 87-92 and 95 are pending and being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 19, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.   

Drawings
The drawings were received on February 17, 2016.  These drawings are acceptable. 

Rejection Withdrawn
The rejection of claims 87-92 and 95 under 35 U.S.C. 103 as being unpatentable over US 20140303356 (of record, Gramer hereafter, filed October 26, 2012 and claimed priority to 61/552,272 

The rejection of claim 93 under 35 U.S.C. 103 as being unpatentable over US 20140303356 (of record, Gramer hereafter, filed October 26, 2012 and claimed priority to 61/552,272 filed Oct 27, 2011; PTO 892) in view of Kim et al. (Eur J. Immunology 24: 542-548, 1999, PTO 1449), Petkova et al (International Immunology 18(12): 1759-1769, 2006; PTO 1449) and Labrijn et al. (U.S. Patent Application Publication 2013/0039913; PTO 1449 filed 12/6/19) as applied to claims 87-92 and 95 and further in view of Merchant et al (Nat. Biotech., 16: 677-681, 1998, PTO 892 filed 12/6/19) is withdrawn in view of the claim amendment.  The addition of Merchant does not cure the deficiency of Gramer, Kim Petkova and Labrijn.  

The rejection of claim 94 under 35 U.S.C. 103 as being unpatentable over US 20140303356 (of record, Gramer hereafter, filed October 26, 2012 and claimed priority to 61/552,272 filed Oct 27, 2011; PTO 892) in view of Kim et al. (Eur J. Immunology 24: 542-548, 1999, PTO 1449), Petkova et al (International Immunology 18(12): 1759-1769, 2006; PTO 1449 filed 12/6/19) and Labrijn et al. (U.S. Patent Application Publication 2013/0039913; PTO 1449 filed 12/6/19) as applied to claims 87-92 and 95 and further in view of Hezareh et al (J of Virology 75(24): 12161-12168, 2001; PTO 892) ) is withdrawn in view of the claim amendment.  The addition of Hezareh does not cure the deficiency of Gramer, Kim Petkova and Labrijn.  

. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests human IgG1 antibody comprising a first and a second Fc-region polypeptide, wherein the first and the second Fc-region comprises SEQ ID NO: 60 and wherein the first Fc-region comprises I253A and the second Fc-region comprises H310A and H435A, numbering according to Kabat EU index numbering system. 
The closest prior art is WO2013/060867 publication (PTO1449, submitted Oct 29, 2015).  The WO2013/060867 publication teaches all three I253A, H310A and H435A in each of the Fc.  However, WO2013/060867 publication does not teach or suggest double substitutions H310A and H43A in one of the Fc and I253A in the other Fc as claimed, much less the antibody shows binding to Staphylococcus protein A. 

Conclusion

Claims 87-92 and 95 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644